DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, it appears “the polycrystalline channel material” in line 4, 8, and 10should be “the polycrystalline channel material layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al. (US publication 2010/0264510 A1), hereinafter referred to as Ohtsuki510, .

Regarding claim 1, Ohtsuki510 teaches an integrated circuit structure (fig. 1 and related text), comprising: a strain inducing layer (4, [0039]) on an insulator layer (2, [0039]) above a substrate (1, fig. 1); a channel material layer (3, [0039]) on the strain inducing layer (fig. 1); a gate dielectric layer (10, [0042]) on a first portion of the channel material layer (fig. 1); and a gate electrode (11, [0042]) on the gate dielectric layer, the gate electrode having a first side (left side of 11) opposite a second side (right side of 11); a first conductive contact (13 on left side, fig. 1) adjacent the first side of the gate electrode, the first conductive contact on a second portion (source portion) of the channel material layer (fig. 1); and a second conductive contact (13 on right side, fig. 1) adjacent the second side of the gate electrode (fig. 1), the second conductive contact on a third portion (drain portion) of the channel material layer (fig. 1).
Ohtsuki510 does not explicitly teach channel material layer is polycrystalline.
Currie416 teaches channel material layer is polycrystalline ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Ohtsuki510 with that of Currie416 so that channel material layer is polycrystalline as polycrystalline material is easy to manufacture and thus reduces cost. Furthermore, the claimed material is a well-known and art recognized channel material and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Currie416 teaches wherein the polycrystalline channel material layer comprises a polycrystalline silicon material layer ([0053]).
Regarding claim 7, Currie416 teaches wherein the gate dielectric layer comprises a layer of a high-k dielectric material ([0045]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki510 in view of Currie416, as applied to claim 1 above, and further in view of Huh et al. (US publication 2009/0017640 A1), hereinafter referred to as Huh640.

Regarding claim 2, Ohtsuki510 and Currie416 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ohtsuki510 and Currie416 do not explicitly disclose wherein the strain inducing layer comprises a boron carbide (BC) material layer.
Huh640 discloses wherein the strain inducing layer comprises a boron carbide (BC) material layer ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohtsuki510 and Currie416 with that of Huh640 so that wherein the strain inducing layer comprises a boron carbide (BC) material layer because of having a high stress value ([0019]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki510 in view of Currie416, as applied to claim 1 above, and further in view of Bhattacharyya et al. (US publication 2007/0238320 A1), hereinafter referred to as Bhattacharyya320.

Regarding claim 3, Ohtsuki510 and Currie416 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ohtsuki510 and Currie416 do not explicitly disclose wherein the strain inducing layer comprises a silicon oxynitride (SiON) material layer.
Bhattacharyya320 discloses wherein the strain inducing layer comprises a silicon oxynitride (SiON) material layer ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohtsuki510 and Currie416 with that of Bhattacharyya320 so that wherein the strain inducing layer comprises a silicon oxynitride (SiON) material layer to control stress/strain in a silicon channel to enhance carrier mobility in the silicon channel ([0044]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki510 in view of Currie416, as applied to claim 1 above, and further in view of Fujioka et al. (US publication 2016/0225913 A1), hereinafter referred to as Fujioka913.

Regarding claim 5, Ohtsuki510 and Currie416 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ohtsuki510 and Currie416 do not explicitly disclose wherein the polycrystalline channel material layer comprises a polycrystalline Group III-V material layer.
Fujioka913 discloses wherein the polycrystalline channel material layer comprises a polycrystalline Group III-V material layer ([0015]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki510 in view of Currie416, as applied to claim 1 above, and further in view of Yamazaki (US publication 2011/0127522 A1), hereinafter referred to as Yamazaki522.

Regarding claim 6, Ohtsuki510 and Currie416 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ohtsuki510 and Currie416 do not explicitly disclose wherein the polycrystalline channel material layer comprises a semiconducting oxide material layer.
Yamazaki522 discloses wherein the polycrystalline channel material layer comprises a semiconducting oxide material layer ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohtsuki510 and Currie416 with that of Yamazaki522 so that wherein the polycrystalline channel material layer comprises a semiconducting oxide material layer for realizing a transistor with high field-effect mobility ([0017]).

Allowable Subject Matter
Claims 8-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“…an insulator structure above a substrate, the insulator structure having a topography that varies along a plane parallel with a global plane of the substrate; a strain inducing layer on the insulator structure, the strain inducing layer conformal with the topography of the insulator structure; a channel material layer on the strain inducing layer, the channel material layer conformal with the topography of the insulator structure…”.
Ohtsuki et al. (US publication 2010/0264510 A1) and Currie et al. (US publication 2003/0057416 A1) disclose some features of the claimed invention as explained above (see rejection of claim 1) but do not disclose the claimed invention.
Therefore, the independent claim 8 is allowed. The depended claims 9-17 are allowed for their dependency to claim 8.
Claim 18 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“…an insulator structure above a substrate, the insulator structure having a trench therein, the trench having sidewalls and a bottom; a strain inducing layer in the 
Ohtsuki et al. (US publication 2010/0264510 A1) and Currie et al. (US publication 2003/0057416 A1) disclose some features of the claimed invention as explained above (see rejection of claim 1) but do not disclose the claimed invention.
Therefore, the independent claim 18 is allowed. The depended claims 19-24 are allowed for their dependency to claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828